United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                  IN THE UNITED STATES COURT OF APPEALS              April 27, 2005

                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________                        Clerk
                               No. 04-51394
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JESUS RODOLFO LOPEZ-TORRES
                   Defendant - Appellant



                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                           3:04-CR-1445-ALL-FM
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellant’s unopposed motion to remand to

the United States District Court for the Western District of

Texas for resentencing is GRANTED.

      IT IS FURTHER ORDERED that appellant’s alternative unopposed

motion to extend the time to file the appellant’s brief 10 days

from the court’s denial of appellant’s motion to remand is DENIED

as moot.



      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.